DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on July 21, 2022.
Claims 1 – 5, 7, 9 – 16, 18, and 20 – 29 are pending.
Claims 1, 12, and 26 are amended.
Claims 1 – 5, 7, 9 – 16, 18, and 20 – 29 are rejected.
Response to Arguments
Applicant’s arguments filed on 7/21/2022 have been fully considered and are persuasive in regard to the rejection of claims  1 – 5, 7, 9 – 16, 18, and 20 – 29 under 35 U.S.C. 103 and said rejections from the prior office action is withdrawn.  However, applicant’s amendments precipitated a new search and consideration of the amended claims and new grounds of rejection were found for claims 1 – 20 under 35 U.S.C. 103.  The examiner here now responds to each argument.  Underlined text represents amendments to the claims made subsequent to the prior office action.
In regard to claims 1 – 3, 12 – 14, and 26 – 29 the applicant argues that the prior art combination of Fernandez and Cheng fails to explicitly teach, suggest or disclose:
A) “ the object-level statistics including at least one time parameter taken at a measurement point at the network node as the one or more object is exchanged between the client end point and the server end point;” (as recited in claim 1 and substantially replicated in claims in claims 12 and 26)
The applicant states:
“ . . .  Fernandez and Cheng do not teach or suggest the use of a time parameter taken at a measurement point at a network node as one or more object is exchanged between a client end point and a server end point. The Office Action acknowledges that Fernandez does not teach the claimed network node between the client end point and the server end point and instead relies on Cheng’s management computing device 12 for this feature. (Office Action, page 8.) However, Cheng does not disclose use of the claimed time parameter because Cheng monitors QoE statistics (not QoS statistics) which instead use end point measurements from the client. Although Cheng mentions the use of time at column 8, Cheng’s use of time is not based on a time parameter taken at a measurement point at the network node as one or more object is exchanged between the client end point and the server end point. At column 8, lines 1-20, Cheng instead compares the current time with the time that the user stopped
playing a video (aken at the client end point}. Chene’s use of time therefore is not “taken at a measurement point at the network node as the one or more object is exchanged between the client end point and the server end point”.

Applicant accordingly respectfully submits that the present claim are patentably
distinguished over Fernandez and Cheng.  . . . “ (Applicant’s remarks page 9)

A) In response to the applicant’s argument:
The applicant amended the limitation under review to require that the object-level statistics include at least one time parameter taken at a measurement point at the network node as the one or more object is exchanged between the client end point and the server end point.  The amended requirement is not explicitly taught by the prior art combination of Fernandez and Cheng.  Therein, the applicant’s argument is persuasive and the rejections under 35 U.S.C. 103 over Fernandez and Cheng are withdrawn.  However, the applicant’s amendment required a new search and consideration to be performed, which resulted in introducing a new ground of rejection under 35 USC 103 as the amended claims being un-patentable over Fernandez-Palacios Gimenez et al. (U.S. 2016/0308709 A1; herein referred to as Fernandez) in view of Cheng et al. (U.S. 10,298,653 B1; herein referred to as Cheng) in further view of Bugenhagen et al. (U.S. 2008/0002576 A1; herein referred to as Bugenhagen).  The new prior art reference Bugenhagen is analogous art that is directed to the collection of QOS metrics for a packet network to determine network performance information (see Bugenhagen Fig. 3  ¶¶  [0103-0110] by transferring a performance information packet over data paths and obtain performance information for each network node in the path, further the PIP data packets 302 provide a "heartbeat" to enable the network nodes 304 at the far-end (i.e., receiving end) to generate network performance information. The PIP data packets 302 may be communicated every T.sub.PIP seconds, where T.sub.PIP may be less than, equal to, or higher than one second and include a timestamp of the time of communication and a counter value indicating the number of packets previously sent to enable a receiving network node to determine whether any data packets were lost between successive PIP data pack (see Bugenhagen ¶  [0106].  When combined with prior art Fernandez and Cheng, Bugenhagen teaches the limitations as amended.  The applicant is referred to the rejections described below. 
Therein, as a result of the further search and consideration necessitated by the applicant’s amendments to claims 1, 12, and 26, new grounds of rejection under 35 U.S.C. 103 were found for the pending claims  1 – 5, 7, 9 – 16, 18, and 20 – 29.  The applicant is directed to the respective rejections described below.
The examiner recommends that the applicant review the specification for disclosure that if integrated into the independent claims would distinguish the amended claims from the cited prior art.  The applicant is invited to contact the examiner for an interview to discuss how to move the prosecution forward.
35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.


The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for network monitoring using a network nodes positioned between a client end point and a server end point to monitor one or more object level statistics for each of one or more objects exchanged between the end point devices, and determine one or more QOS metrics for each of the objects and to perform network diagnostics of a network condition using the one or more QoS metrics.  The ordered combination of the claim language provides a specific improvement for determining network conditions that impact end-users and where the monitoring incurs limited overhead.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims  1 – 3, 12 – 14 and 26 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Palacios Gimenez et al. (U.S. 2016/0308709 A1; herein referred to as Fernandez) in view of Cheng et al. (U.S. 10,298,653 B1; herein referred to as Cheng) in further view of Bugenhagen et al. (U.S. 2008/0002576 A1; herein referred to as Bugenhagen) 
In regard to claim 1, Fernandez teaches a network monitoring method comprising (see ¶ [0031] “ . . . a method and system that makes use of currently available monitoring mechanisms for QoS degradation detection, in a coordinated and automated fashion so that the monitoring load can be reduced .  . “):
monitoring, at a network node (see Fig. 1 network node 31) , one or more object-level statistics for each of one or more objects exchanged between a client end point and a server end point through a network connection (see ¶¶  [0068-0070] “ . . . FIG. 1 presents a QoS Monitoring Manager (QMM) as a system (10) for determining QoS degradations in a MPLS network (30) and also shows the relationships and specific interfaces between the system (10) and existing modules, which are the following ones: [0069] Application Layer (20): In the Internet model, it is the layer where services (applications) reside, creating and exchanging user data among different hosts across a computer network. [0070] Service Support System (21): it is the module in charge of collecting the monitoring data from the application layer (20), obtained by means of active measurements, and sending it to the system (10). It shares the same vision of the experienced quality with the end clients, so is therefore capable of detecting degradation or violations of the SLAs subscribed by them , 
determining, without a measurement at the client end point and without a measurement at the server end point (e.g. in the network node) (see ¶  [0071] “ . . .  Passive Traffic Analyzer (32): this module or functional entity includes the passive measurements that monitoring protocols can perform in operators' MPLS networks (30). Thus, they are located at the network nodes (31), although equivalent measurements carried out by external probes are also admitted. Two possible operation modes (which can simultaneously coexist) are considered: on-demand operation mode, wherein the system (10) queries the Passive Traffic Analyzer (32) to (perform if necessary and) inform about a passive monitoring process on a specific network node (31); proactive operation mode, wherein the Passive Traffic Analyzer (32) automatically informs the system (10) about periodic passive measurements on certain network nodes (31) . . .”), one or more quality of service (QoS) metrics for each of the one or more objects (see Fig. 2, ¶¶  [0076-0082] “ . . . FIG. 2 shows a flow diagram of the communication messages exchanged in the network scenario above illustrated in FIG. 1, involving the QMM system (10) which makes use of QoS degradation prevention, detection and restoration procedures as described below. Solid lines in FIG. 2 refer to mandatory procedures, while dotted lines are used for those procedures which are optional in the system (10). This system (10) implements a method for determining QoS degradations which comprises the following main steps: [0077] Receiving alarms (a) from the application layer (20) and/or from any/all the network nodes (31), including Passive Traffic Analyzer (32) nodes, Physical Layer Monitoring (33) nodes and MPLS OAM (34) nodes. [0078] Depending on the specific alarm, the system (10) may request (d), normally from the network nodes (31), further testing for location purposes, so the network nodes (31) answer back with location responses (e). [0079] Once the fault is located, the system (10) directly starts the traffic restoration procedures (h) via interaction with the MPLS Signaling (35) module and receives the result (i). [0080] At any stage, the system (10) may need to consult the System Database (36) before making any further decision; this step of looking up Database (36) is optional before requesting location tests, query step (b) and corresponding reply (c), while query step (f), with its corresponding response (g), before starting restoration procedures (h), is mandatory. [0081] Once the traffic has been restored, further testing procedures are triggered (j) by the system (10) to ensure the correct overall QoS within the new network situation. [0082] These testing procedures may be carried out (k) by the network nodes (31) and/or the application layer (20) . . “), the one or more QoS metrics derived from the object-level statistics for respective one of the one or more objects (see ¶¶  [0117-0119] “ . . . To avoid network congestion, the QMM system (10) initially uses the passive traffic analyzer (32) for passive monitoring, thus not consuming network bandwidth to detect “potentially conflictive” situations. SNMP protocol, for example, can monitor network bandwidth until a certain threshold is surpassed. At that moment, faster and more precise monitoring is needed, and provided via MPLS OAM (34) tools within the network segment which is “potentially conflictive”.  This type of monitoring is to detect and locate “critical” situations very quickly: since the network segment to monitor has been very much reduced, the bandwidth consumption problem is strictly controlled, and the amount of monitoring packets that can be injected can be high enough to ensure the adequate performance.   Passive monitoring tools of the passive traffic analyzer (are continuously measuring the network traffic, and in case they measure bandwidths that surpass the specified threshold for “potentially conflictive” situations, they generate an alarm (a4) to the QMM system (10), as shown in the flow chart of FIG. 6. The specific segment is already located by the passive tool, so the QMM system (10) is able to directly request (d4) the MPLS OAM (34) tools to execute continuous high-bandwidth-demanding tests over that segment . . .”)
Fernandez fails to explicitly teach the network node being located between the client end point and the server end point; the object-level statistics including at least one time parameter taken at a measurement point at the network node as the one or more object is exchanged between the client end point and the server end point; and performing a network diagnostic of a network condition of the network connection using the one or more QoS metrics.  However Cheng teaches the network node being located between the client end point and the server end point  (see Col 3: Lines 57 – 67;Col 4 Lines 1 – 8) “ . . . Referring to FIG. 1, a block diagram of an exemplary network environment 10 including an exemplary application management computing device 12 is illustrated. In this example, the application management computing device 12 is coupled to a plurality of client devices 14(1)-14(n) through a local area network (LAN) 16 and a wide area network (WAN) 18 and a plurality of server devices 20(1)-20(n) through another LAN 22, although the application management computing device 12, client devices 14(1)-14(n), and server devices 20(1)-20(n) may be coupled together via other topologies. The network environment 10 may include other network devices such as one or more routers and/or switches, for example, that are well known in the art and will not therefore be described herein. This technology provides a number of advantages including methods, non-transitory computer readable media, and devices that facilitate improved quality of experience (QOE) analysis for streaming video across various connections associated with a user session. . . .”);  and performing a network diagnostic of a network condition of the network connection using the one or more QoS metrics (see Col 8: Lines 34 – 45 “ . . . In step 318, the application management computing device 12 determines a video QOE score for the video based on each of the segment QOE scores determined in step 316, and stored in the record associated with the session identifier in step 308, and outputs the video QOE score, although other methods of determining the video QOE score can also be used. Optionally, the video QOE score can be output by the application management computing device 12 to a host or provider of the streaming video content to thereby provide the host with information regarding the quality of the service being experienced by the user of the one of the client devices 14(1)-14(n) with respect to the streaming video . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method for analyzing the quality of experience for consumers of streaming video and creating a QOE score as taught by Cheng  with a method and system for determining QOS degradations in an MPLS network using metrics obtained from passive monitoring by the network nodes of the network, as taught by Fernandez.  Such incorporation enables the network performance to be evaluated by the effect it has on an end-user client.
The combination of Fernandez and Cheng fails to explicitly teach the object-level statistics including at least one time parameter taken at a measurement point at the network node as the one or more object is exchanged between the client end point and the server end point;  However Bugenhagen teaches the object-level statistics (see  ¶ [0013] “ . . . RTCP collects statistics on a media connection, including bytes sent, packets sent, lost packets, jitter, feedback and round trip delay. Other information may be provided in the RTCP packet using profile specific extensions. RTCP, which operates on a per session basis, is used for quality of service (QoS) reporting after termination of a session. The statistics information may be used, for example, to improve the quality of service by limiting data flow or changing CODEC compression. Utilization of the real-time QoS statistics, however, is limited to the specific session associated with the RTCP stream. . . “) including at least one time parameter taken at a measurement point at the network node (see ¶ [0104] “ . . . A PIP packet may be communicated between the nodes of a network to establish windows of time in which a node collects or determines network performance information, which may be any information that describes packet utilization and performance of a node, node segment, transmission path, or network element. More particularly, a PIP packet may have a timestamp, counter, sequence number or other identifiers to enable the use of the PIP packet by a network node to establish a sampling window of time for collecting or determining such network performance information. Alternatively, a PIP packet may not include such identifier and may instead be generated at regular intervals between nodes of the network. Each network node or path transmission point may transmit PIP packets to a far-end element via the packet transmission path and the far-end element may receive, calculate performance and store the information for use as a utilization and performance measurement or network performance information. Given each communication path may contain information from its transmission to receive paths, the end-points may exchange and track the measures of the bi-directional path via relaying those measures at either given intervals or any other mechanism so that at least one end of the communication path has both the transmit and receive path utilization and performance measurements. The PIP packet may provide a "heartbeat" between network nodes by which the network nodes may use to determine the network performance. A PIP packet may also be used to communicate the collected or determined network performance information between nodes of the network by, for example, including the network performance information in the header or payload portion of the PIP packet. . . .”) as the one or more object is exchanged between the client end point and the server end point (see Fig. 3, ¶ [0108] “ . . . Continuing with FIG. 3, in addition to generating network performance information based on PIP data packets, the principles of the present invention provide for the network nodes 304 to determine real-time transmission rate or real-time traffic utilization (i.e., a number of data packets including real-time content being communicated over network segments during a time period or, mathematically described, real-time bandwidth use may be determined by tracking the summation of the size of each real-time packet that is transmitted in a given time period, collectively. Alternatively, tracking the real-time packets transmission rate=number of real-time packets*average packet size/given time period). Real-time content is data produced by applications that use real-time and near real-time data packet communications (e.g., VoIP telephone calls). Data packets including real-time content (i.e., real-time data packets) may include payload data 308 representative of speech during a telephone call, video data stream during a live event, music stream during a live concert or live radio broadcast, or gaming data, possibly including embedded voice, during a competitive live gaming session, for example. Non-real-time data packets may include payload data representative of content that does not need to be communicated in real-time (e.g., music download, webpage content, program update download, etc.). Total bandwidth transmission rate or total transmission rate may also be determined so that if the real-time transmission rate is known, then the non-real-time transmission rate is also known . . . “);
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method for collecting network performance information from network communications devices to maintain a QOS for data transmission across the network, as taught by Bugenhagen, into a system and method for determining QOS degradations in an MPLS network using metrics obtained from passive monitoring by the network nodes of the network, and creating a QOE score for applications running in the network, as taught by the combination of Fernandez and Cheng.  Such incorporation enables time performance data to be measured at the network nodes.
In regard to claim 2, the combination of Fernandez, Cheng, and Bugenhagen teaches wherein the monitoring of the one or more object-level statistics for each of the one or more objects includes passively monitoring the one or more object-level statistics for each of the one or more objects (see Fernandez ¶ ¶  [0125-0128] “ . . . Computation Module (100), CM: constitutes the brain and intelligence of the system (10) and is in charge of coordinating all the executed operations in the different possible use cases, as described before. In particular: [0126] It receives sets of correlated alarms from the Alarm Management & Correlation module (106). Each set initiates a different computation procedure, which can be any of the five previously described for the use cases. [0127] It may require the Alarm Management & Correlation module (106) to poll the external Passive Traffic Analyzer (32) module of the network nodes (31), via the Network Layer COMM module (102) for network layer communication, when the Passive Traffic Analyzer (32) is operating in on-demand mode. The passive measurement to be polled is decided by the Computation Module (100) depending on the type of alarm received. [0128] It may require the Active Monitoring Trigger (107) module to start active monitoring procedures either at the external Service Support System, via the Service Layer COMM module (101) or at the external MPLS OAM (34) modules of the network nodes (31), via the Network Layer COMM module (102). The type of active measurement to be triggered is decided by the Computation Module (100) depending on the type of alarm received . . .”).
In regard to claim 3, the combination of Fernandez, Cheng and Bugenhagen teaches wherein 
the monitoring of the one or more object-level statistics includes continuously monitoring (e.g. active monitoring) the one or more object-level statistics for each of the one or more objects (see Fernandez ¶ ¶  [0041-0046] “ . . . a system for determining QoS degradations in MPLS networks, which comprises: service layer and network layer communication modules for receiving alarms respectively from Application Layer and from MPLS network node,  an alarm management and correlation module for correlating all the alarms that the service layer and network layer communication modules send to it and which are associated with a faulted segment at a same location,  one or more computation modules for determining services affected by the correlated alarms, received from the alarm management and correlation module, having information on the location of the faulted segment obtained from locating means of segments in the MPLS network and having access to a system database from which restoration paths for all the affected services are obtained,  a signaling scheduler connected to MPLS signaling for enabling restoration of the affected services using the obtained restoration paths when is triggered by any of the computation modules, an active monitoring trigger which is requested by any of the computation modules for obtaining tests on the restored services, from the service layer through the service layer communication module and from the network layer through the network layer communication module . . . “), and 
the determining of the one or more QoS metrics includes continuously deriving the one or more QoS metrics for each of the one or more objects from the one or more object- level statistics for respective one of the one or more objects (see Fernandez ¶ ¶  [0051-0053] “ . . . a QoS Monitoring Manager with automation of the detection, location and prevention or restoration of QoS in E2E MPLS networks. An intelligent entity that coordinates different monitoring tools in order to proactively preserve QoS in E2E MPLS networks, in an automated and scalable way, does not exist to date in the state-of-art. The intelligence of the here proposed QoS Monitoring Manager system is able to keep track of the MPLS network and automatically evaluate when, where and by means of which monitoring technique the QoS of a certain service/path should be monitored. Thus, there is no need for human intervention in the monitoring process.  The scalability of the proposed QoS Monitoring Manager system, focusing the active monitoring actions in those specific network segments in which the QoS is susceptible to be degraded, constitutes one of the most important added-value features, since E2E MPLS networks size makes impossible to scale with overloaded or unnecessary monitoring processes.  By focusing on the network location where QoS degradations occur, the present invention is able to reduce the number of total monitoring packets to confirm these QoS degradations, enhancing the scalability of the QoS Monitoring Manager (QMM) system . . .”) .
In regard to claim 12, Fernandez teaches a network monitoring apparatus comprising (see ¶ [0031] as described for the rejection of claim 1 and is incorporated herein):
a processor configured to monitor, at a network node (see Fig. 1 network node 31), one or more object-level statistics for each of one or more objects exchanged between a client end port and a server end point through a network connection(see ¶¶  [0068-0070] as described for the rejection of claim 1 and is incorporated herein)
the processor being further configured to determine, without a measurement at the client end point and without a measurement at the server end point(e.g. in the network node) (see ¶  [0071] as described for the rejection of claim 1 and is incorporated herein), one or more quality of service (QoS} metrics for each of the one or more objects(see Fig. 2, ¶¶  [0076-0082] as described for the rejection of claim 1 and is incorporated herein), the one or more QoS metrics derived from the object-level statistics for respective one of the one or more objects(see ¶¶  [0117-0119] as described for the rejection of claim 1 and is incorporated herein).
 Fernandez fails to explicitly teach the network node being located between the client end point and the server end port, the object-level statistics including at least one time parameter taken at a measurement point at the network node as the one or more object is exchanged between the client end point and the server end point; and perform a network diagnostic of a network condition of the network connection using the one or more QoS metrics. However Cheng teaches the network node being located between the client end point and the server end point  (see Col 3: Lines 57 – 67;Col 4 Lines 1 – 8) as described for the rejection of claim 1 and is incorporated herein), and perform a network diagnostic of a network condition of the network connection using the one or more QoS metrics (see Col 8: Lines 34 – 45 as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Cheng with Fernandez is described for the rejection of claim 1 and is incorporated herein. 
The combination of Fernandez and Cheng fails to explicitly teach the object-level statistics including at least one time parameter taken at a measurement point at the network node as the one or more object is exchanged between the client end point and the server end point;  However Bugenhagen teaches the object-level statistics (see  ¶ [0013] as described for the rejection of claim 1 and is incorporated herein) including at least one time parameter taken at a measurement point at the network node (see ¶ [0104] as described for the rejection of claim 1 and is incorporated herein) as the one or more object is exchanged between the client end point and the server end point (see Fig. 3, ¶ [0108] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Bugenhagen with the combination of Fernandez and Cheng is described for the rejection of claim 1.
In regard to claim 13, the combination of Fernandez, Cheng and Bugenhagen teaches wherein the processor is further configured to monitor the one or more object-level statistics for each of the one or more objects by passively monitoring the one or more object-level statistics for each of the one or more objects (see Fernandez ¶ ¶  [0125-0128] as described for the rejection of claim 2 and is incorporated herein).
In regard to claim 14, the combination of Fernandez, Cheng and Bugenhagen teaches wherein the processor is further configured to monitor the one or more object-level statistics by continuously monitoring (e.g. active monitoring)  the one or more object-level statistics for each of the one or more objects (see Fernandez ¶ ¶  [0041-0046] as described for the rejection of claim 3 and is incorporated herein), and 
the processor is further configured to determine the one or more QoS metrics by continuously deriving the one or more QoS metrics for each of the one or more objects from the one or more object-level statistics for respective one of the one or more objects (see Fernandez ¶ ¶  [0051-0053] as described for the rejection of claim 3 and is incorporated herein). 
In regard to claim 26, Fernandez teaches a network monitoring method comprising (see ¶ [0031] as described for the rejection of claim 1 and is incorporated herein): 
monitoring, at a network node (see Fig. 1 network node 31) within a network of an internet service provider, one or more object-level statistics for each of one or more objects exchanged between a client end point and a server end point through a network connection (see ¶¶  [0068-0070] as described for the rejection of claim 1 and is incorporated herein), the network node being located between the client end point and the server end point:
determining, from within the network of the internet service provider(e.g. in the network node) (see ¶  [0071] as described for the rejection of claim 1 and is incorporated herein), one or more quality of service (QoS) metrics for each of the one or more objects(see Fig. 2, ¶¶  [0076-0082] as described for the rejection of claim 1 and is incorporated herein), the one or more QoS metrics derived from the object-level statistics for respective one of the one or more objects (see ¶¶  [0117-0119] as described for the rejection of claim 1 and is incorporated herein); 
Fernandez fails to explicitly teach the network node being located between the client end point and the server end point: the object-level statistics including at least one time parameter taken at a measurement point at the network node as the one or more object is exchanged between the client end point and the server end point; and performing a network diagnostic of a network condition of the network connection using the one or more QoS metrics.  However Cheng teaches the network node being located between the client end point and the server end point  (see Col 3: Lines 57 – 67;Col 4 Lines 1 – 8) as described for the rejection of claim 1 and is incorporated herein), and performing a network diagnostic of a network condition of the network connection using the one or more QoS metrics (see Col 8: Lines 34 – 45 as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Cheng with Fernandez is described for the rejection of claim 1 and is incorporated herein. 
The combination of Fernandez and Cheng fails to explicitly teach the object-level statistics including at least one time parameter taken at a measurement point at the network node as the one or more object is exchanged between the client end point and the server end point;  However Bugenhagen teaches the object-level statistics (see  ¶ [0013] as described for the rejection of claim 1 and is incorporated herein) including at least one time parameter taken at a measurement point at the network node (see ¶ [0104] as described for the rejection of claim 1 and is incorporated herein) as the one or more object is exchanged between the client end point and the server end point (see Fig. 3, ¶ [0108] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Bugenhagen with the combination of Fernandez and Cheng is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 27, the combination of Fernandez, Cheng and Bugenhagen teaches determining the one or more QoS metrics for each of the one or more objects without accessing information received from the client end point (see Fernandez ¶  [0013] “ . . .  The active monitoring approach relies on the capability to inject test packets into the network or to perform measurements at the application level. As such, it creates extra traffic, traffic which is perfectly known to the monitoring system, so that it can be identified. In that sense, it is very similar to OAM-based monitoring, although it is normally performed by probes external to network nodes. The active approach provides explicit control on the generation of packets for measurement scenarios (control on the nature of traffic generation, sampling techniques, packet sizes, etc.) and timing; thus, it implies testing what is required when it is required. Most accepted classification comprises active monitoring tools in two groups: PGM (Probe Gap Models) which bases the estimation on the dispersion gap between two consecutive probing packets, and PRM (Probe Rate Models), whose estimations rely on sending trains of probing packets at increasing rates. . .”).
In regard to claim 28, the combination of Fernandez, Cheng and Bugenhagen teaches wherein the processor is configured to determine the one or more QoS metrics for each of the one or more objects without accessing information received from the client end point (see Fernandez ¶  [0013] as described for the rejection of claim 27 and is incorporated herein).
In regard to claim 29, the combination of Fernandez, Cheng and Bugenhagen teaches determining the one or more QoS metrics for each of the one or more objects without accessing information received from the client end point (see Fernandez ¶  [0013] as described for the rejection of claim 27 and is incorporated herein).
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Palacios Gimenez et al. (U.S. 2016/0308709 A1; herein referred to as Fernandez) in view of Cheng et al. (U.S. 10,298,653 B1; herein referred to as Cheng) in further view of Bugenhagen et al. (U.S. 2008/0002576 A1; herein referred to as Bugenhagen) as applied to claims 1 – 3, 12 – 14 and 26 – 29 in further view of Srinivasan et al. (US 2009/0150857), hereafter referred to as “Srinivasan").
In regard to claim 4,  the combination of Fernandez, Cheng and Bugenhagen fails to explicitly teach wherein the one or more object-level statistics include at least one of a start time of an object request, an end time of an object request, a start time of an object response, an end time of the object response, and a data size of the object response.  However Srinivasan teaches wherein the one or more object-level statistics include at least one of a start time of an object request (e.g. start-time; [0073]), an end time of an object request (e.g. end-time; [0073]), a start time of an object response (e.g. response latency; [0073]), an end time of the object response (e.g. end-to-end latency; [0073]), and a data size of the object response (the claim elements are recited in the alternative where only one of five options is required to teach the instant claim).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method for  instrumenting the first and second sets of software instrumentation test points that can be used for simulation testing of a computerized system, as taught by Srinivasan, into a system and method for determining QOS degradations in an MPLS network using metrics obtained from passive monitoring by the network nodes of the network to measure QOS, and creating a QOE score for applications running in the network, as taught by the combination of Fernandez, Cheng, and Bugenhagen.  Such incorporation provides testing points for data flows in the network.
In regard to claim 15, the combination of Fernandez, Cheng and Bugenhagen fails to explicitly teach wherein the one or more object-level statistics include at least one of a start time of an object request, an end time of an object request, a start time of an object response, an end time of the object response, and a data size of the object response.  However Srinivasan teaches wherein the one or more object-level statistics include at least one of a start time of an object request (e.g. start-time; [0073]), an end time of an object request (e.g. end-time; [0073]), a start time of an object response (e.g. response latency; [0073]), an end time of the object response (e.g. end-to-end latency; [0073]), and a data size of the object response (the claim elements are recited in the alternative where only one of five options is required to teach the instant claim).
The motivation to combine Srinivasan with the combination of Fernandez, Cheng and Bugenhagen is described for the rejection of claim 4 and is incorporated herein.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Palacios Gimenez et al. (U.S. 2016/0308709 A1; herein referred to as Fernandez) in view of Cheng et al. (U.S. 10,298,653 B1; herein referred to as Cheng) in further view of Bugenhagen et al. (U.S. 2008/0002576 A1; herein referred to as Bugenhagen) as applied to claims 1 – 3, 12 – 14 and 26 – 29 in further view of Sridhar et al. (US 2020/0112876), hereafter referred as “Sridhar”.
In regard to claim 5, the combination of Fernandez, Cheng and Bugenhagen  fails to explicitly teach wherein the one or more QoS metrics include at least one of a time to first byte, a time to last byte, a time to download, and an application-layer throughput for each of the one or more objects.  However Sridhar teaches wherein the one or more QoS metrics include at least one of a time to first byte (the claim elements are recited in the alternative where only one of four options is required to teach the instant claim), a time to last byte (the claim elements are recited in the alternative where only one of four options is required to teach the instant claim), a time to download (e.g. web download time; [0094]), and an application-layer throughput (e.g. throughput; [0094]) for each of the one or more objects (see ¶ [0094] “ . . .A method for the implementation of the congestion management through selective traffic shaping is described below with reference to a simple case where Throughput and end-to-end RTT between the core network and the UE is used as a measure of application QoE metric. The same or similar principles would apply if any other application specific QoE metric (for example, Video QoE metric, and/or Voice MOS scores, Web download time, or the like) were used as a substitute for end-to-end RTT”). . . .”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method  for application aware congestion management of network operations, as taught by Sridhar, into a system and method for determining QOS degradations in an MPLS network using metrics obtained from passive monitoring by the network nodes of the network to measure QOS, and creating a QOE score for applications running in the network, as taught by the combination of Fernandez, Cheng, and Bugenhagen  Such incorporation enables more metric measures at the application level.
In regard to claim 16, , the combination of Fernandez, Cheng and Bugenhagen fails to explicitly teach wherein the one or more QoS metrics include at least one of a time to first byte, a time to last byte, a time to download, and an application-layer throughput for each of the one or more objects.  However Sridhar teaches wherein the one or more QoS metrics include at least one of a time to first byte, a time to last byte, a time to download, and an application-layer throughput for each of the one or more objects (see ¶ [0094] as described for the rejection of claim 5 and is incorporated herein).
The motivation to combine Sridhar with the combination of Fernandez, Cheng and Bugenhagen is described for the rejection of claim 5 and is incorporated herein.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Palacios Gimenez et al. (U.S. 2016/0308709 A1; herein referred to as Fernandez) in view of Cheng et al. (U.S. 10,298,653 B1; herein referred to as Cheng) in further view of Bugenhagen et al. (U.S. 2008/0002576 A1; herein referred to as Bugenhagen) as applied to claims 1 – 3, 12 – 14 and 26 – 29 in further view of Schilling et al. (US 2003/0084146), hereafter referred to as “Schilling”.
In regard to claim 7, the combination of Fernandez, Cheng and Bugenhagen  fails to explicitly teach wherein the performing of the network diagnostic of the network condition of the network connection includes comparing the one or more QoS metrics with one or more predetermined thresholds, respectively.  However Schilling teaches wherein the performing of the network diagnostic of the network condition of the network connection includes comparing the one or more QoS metrics with one or more predetermined thresholds, respectively (see ¶ [0030] “ . . . The threshold tables 208 may be used to compare the data generated by the diagnostic programs 184 to preselected threshold values. The threshold values may cover a wide range of parameters that are analyzed by the diagnostic programs 184. These parameters may include latency values of data paths including specific portions of data paths...The threshold tables 208 may output data indicating the parameter that has exceed the preselected threshold, the measured data value and the threshold value . . . ”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method for analyzing the operational status of a network and displaying data related to the operational status of the network, as taught by Schilling, into a system and method for determining QOS degradations in an MPLS network using metrics obtained from passive monitoring by the network nodes of the network to measure QOS, and creating a QOE score for applications running in the network, as taught by the combination of Fernandez, Cheng and Bugenhagen.  Such incorporation enables standards to be applied to the collected QOS measures.
In regard to claim 18, the combination of Fernandez, Cheng and Bugenhagen fails to explicitly teach wherein the processor is further configured to perform the network diagnostic of the network condition of the network connection by comparing the one or more QoS metrics with one or more predetermined thresholds, respectively.  However Schilling teaches wherein the processor is further configured to perform the network diagnostic of the network condition of the network connection by comparing the one or more QoS metrics with one or more predetermined thresholds, respectively (see ¶ [0030] as described for the rejection of claim 7 and is incorporated herein).
The motivation to combine Schilling with the combination of Fernandez, Cheng  and Bugenhagen is described for the rejection of claim 7 and is incorporated herein.
Claims 9 – 10, 20 – 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Palacios Gimenez et al. (U.S. 2016/0308709 A1; herein referred to as Fernandez) in view of Cheng et al. (U.S. 10,298,653 B1; herein referred to as Cheng) in further view of Bugenhagen et al. (U.S. 2008/0002576 A1; herein referred to as Bugenhagen)  as applied to claims 1 – 3, 12 – 14 and 26 – 29 in further view of Peng et al. (US 10,581,664), hereafter referred to as “Peng”.
In regard to claim 9, the combination of Fernandez, Cheng and Bugenhagen  fails to explicitly teach wherein the performing of the network diagnostic of the network condition of the network connection includes calculating one or more representative values of the one or more QoS metrics based on the one or more QoS metrics determined over a predetermined time period, respectively, and performing the network diagnostic of the network condition of the network connection based on the one or more representative values.  However Peng teaches wherein the performing of the network diagnostic of the network condition of the network connection includes calculating one or more representative values of the one or more QoS metrics based on the one or more QoS metrics determined over a predetermined time period, respectively, and performing the network diagnostic of the network condition of the network connection based on the one or more representative values (see Col. 4, ll. 51-65”  . . . .implement a heuristic model to calculate the QoE for an individual subscriber, based on the performance of services used by that subscriber during a defined time interval or set of time intervals...The QoE score can be used to analyze trends in QoE over time, or to compare QoE between different subscriber populations...;” Col. 8, ll. 16-28, “QoE is an index, calculated based on the transaction records of a subscriber during a time interval, such as for a single hour, a single day or a week – using time aggregator 136. This index can be used as an indicator of the user’s experience, and for comparative analyses of groups of users...The QoE index reflects the computed scores and weights of a set of QoE contributors, considering the usage volume and the ratio of success versus failure transactions, which results in a set of scores and weights for each contributor . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method to implement  a network-based tool for monitoring the experience of individual subscribers in a wireless communications network, as taught by Peng, into a system and method for determining QOS degradations in an MPLS network using metrics obtained from passive monitoring by the network nodes of the network to measure QOS, and creating a QOE score for applications running in the network, as taught by the combination of Fernandez and Cheng.  Such incorporation provides QOS details at a user level.
In regard to claim 10, the combination of Fernandez, Cheng, Bugenhagen and Peng teaches wherein the performing of the network diagnostic of the network condition of the network connection based on the one or more representative values includes comparing the one or more representative values with one or more predetermined thresholds, respectively (see Peng Col. 4, ll. 51-65, “...The QoE scores can also be used to identify abnormal network performance, by detecting unexpected decreases in QoE values using intelligent thresholding, which includes the ability to initiate a self-learning threshold that will adapt to temporal patterns in the network data  . ,.”).
The motivation to combine Peng with the combination of Fernandez, Cheng and Bugenhagen is described for the rejection of claim 9 and is incorporated herein.  Additionally, Peng provides more detail to the QoE scores to enable the identification of abnormal network events in the system.
In regard to claim 20, the combination of Fernandez, Cheng, Bugenhagen and Peng teaches wherein the processor is configured to perform the network diagnostic of the network condition of the network connection by calculating one or more representative values of the one or more QoS metrics based on the one or more QoS metrics determined over a predetermined time period, respectively, and performing  the network diagnostic of the network condition of the network connection based on the one or more representative values (see Peng Col. 4, ll. 51-65; Col. 8, ll. 16-28  as described for the rejection of claim 9 and is incorporated herein).
The motivation to combine Peng with the combination of Fernandez, Cheng and Bugenhagen is described for the rejection of claim 9 and is incorporated herein.
In regard to claim 21, the combination of Fernandez, Cheng, and Bugenhagen and Peng teaches wherein the processor is configured to perform the network diagnostic of the network condition of the network connection based on the one or more representative values by comparing the one or more representative values with one or more predetermined thresholds, respectively  (see Peng Col. 4, ll. 51-65 as described for the rejection of claim 10 and is incorporated herein),
The motivation to combine Peng with the combination of Fernandez, Cheng and Bugenhagen is described for the rejection of claim 10 and is incorporated herein.
In regard to claim 25, the combination of Fernandez, Cheng, Bugenhagen and Peng teaches wherein performing the network diagnostic of the network condition of the network connection further includes using one or more Quality of Experience (QoE) metrics  (see Peng Col. 4, ll. 51-65, “...implement a heuristic model to calculate the QoE for an individual subscriber, based on the performance of services used by that subscriber during a defined time interval or set of time intervals...The QoE score can be used to analyze trends in QoE over time, or to compare QoE between different subscriber populations...;” Col. 8, ll. 16-28, “QoE is an index, calculated based on the transaction records of a subscriber during a time interval, such as for a single hour, a single day or a week – using time aggregator 136. This index can be used as an indicator of the user’s experience, and for comparative analyses of groups of users...The QoE index reflects the computed scores and weights of a set of QoE contributors, considering the usage volume and the ratio of success versus failure transactions, which results in a set of scores and weights for each contributor . . .”) .
The motivation to combine Peng with the combination of Fernandez, Cheng and Bugenhagen is described for the rejection of claim 9 and is incorporated herein.
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Palacios Gimenez et al. (U.S. 2016/0308709 A1; herein referred to as Fernandez) in view of Cheng et al. (U.S. 10,298,653 B1; herein referred to as Cheng) in further view of Bugenhagen et al. (U.S. 2008/0002576 A1; herein referred to as Bugenhagen) in further view of Peng et al. (US 10,581,664), hereafter referred to as “Peng” as applied to claims 9 – 10, 20 – 21, and 25 in further view of Ganesan (US 2017/0339040), hereafter referred to as “Ganesan”.
In regard to claim 11, the combination of Fernandez, Cheng, Bugenhagen and Peng fails to explicitly teach  wherein the performing of the network diagnostic of the network condition of the network connection based on the one or more representative values further includes determining a root cause of the network condition of the network connection according to a result of the comparing of the one or more representative values with the one or more predetermined thresholds, respectively.  However Ganesan teaches wherein the performing of the network diagnostic of the network condition of the network connection based on the one or more representative values further includes determining a root cause of the network condition of the network connection according to a result of the comparing of the one or more representative values with the one or more predetermined thresholds, respectively (see  ¶ [0001] “ . . . a method and a system for network diagnostic tests to determine a cause of poor service performance for an Internet connection. In particular, the present disclosure provides a system and method for remotely measuring network metrics, such as, throughput performance, packet loss rate, latency and the like, between various network devices on the in-home network to determine a root cause of the performance issue”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method for remotely measuring network metrics, such as, throughput performance, packet loss rate, latency and the like, between various network devices on the in-home network to determine a root cause of the performance issue, as taught by Ganesan, into a system and method for determining QOS degradations in an MPLS network using metrics obtained from passive monitoring by the network nodes of the network to measure QOS, and creating a QOE score for applications running in the network, and by measuring on an individual user level, as taught by the combination of Fernandez, Cheng, Bugenhagen and Peng.  Such incorporation provides root cause analysis to identify performance issues. 
In regard to claim 22, the combination of Fernandez, Cheng, Bugenhagen and Peng fails to explicitly teach wherein the processor is configured to perform the network diagnostic of the network condition of the network connection based on the one or more representative values by further determining a root cause of the network condition of the network connection according to a result of the comparing of the one or more representative values with the one or more predetermined thresholds, respectively.  However Ganesan teaches wherein the processor is configured to perform the network diagnostic of the network condition of the network connection based on the one or more representative values by further determining a root cause of the network condition of the network connection according to a result of the comparing of the one or more representative values with the one or more predetermined thresholds, respectively (see  ¶ [0001] as described for the rejection of claim 11 and is incorporated herein.
The motivation to combine Ganesan with the combination of Fernandez, Cheng, Bugenhagen and Peng is described for the rejection of claim 11 and is incorporated herein.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Palacios Gimenez et al. (U.S. 2016/0308709 A1; herein referred to as Fernandez) in view of Cheng et al. (U.S. 10,298,653 B1; herein referred to as Cheng) in further view of Bugenhagen et al. (U.S. 2008/0002576 A1; herein referred to as Bugenhagen) as applied to claims 1 – 3, 12 – 14 and 26 – 29 in further view of Wen (US 7,509,229), hereafter referred to as “Wen”.
In regard to claim 23, the combination of Fernandez, Cheng and Bugenhagen  fails to explicitly teach further comprising determining a root cause of the network condition of the network connection using the one or more QoS metrics.  However Wen teaches further comprising determining a root cause of the network condition of the network connection using the one or more QoS metrics (Abstract, “...The first and second correlation coefficients for each network performance metric represent correlation between that network performance metric and durations of network connections. The network performance metric that has a largest associated r.sub.pm value of all statistically significant r.sub.pm values computed is selected as representing the probable root cause of the duration outliers...”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method  for determining the cause of congestion in computer networks based on correlations between measured performance metrics and network connection durations, as taught by Wen, into a system and method for determining QOS degradations in an MPLS network using metrics obtained from passive monitoring by the network nodes of the network to measure QOS, and creating a QOE score for applications running in the network, as taught by the combination of Fernandez, Cheng and Bugenhagen.  Such incorporation enables the system  to be statistically accurate for comparing QOS performance.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Palacios Gimenez et al. (U.S. 2016/0308709 A1; herein referred to as Fernandez) in view of Cheng et al. (U.S. 10,298,653 B1; herein referred to as Cheng) in further view of Bugenhagen et al. (U.S. 2008/0002576 A1; herein referred to as Bugenhagen) as applied to claims 1 – 3, 12 – 14 and 26 – 29 in further view of Scarpelli et al. (US 2010/0050023), hereafter referred to as “Scarpelli”.
In regard to claim 24, the combination of Fernandez, Cheng and Bugenhagen fails to explicitly teach farther comprising determining a root cause of network degradation of the network connection using the one or more QoS metrics.  However Scarpelli teaches farther comprising determining a root cause of network degradation of the network connection using the one or more QoS metrics (see  ¶ [0027] “ . . . According to embodiments disclosed herein, a performance monitoring system may employ data metrics to monitor these network resources and their performances such as...network connection time...;” [0032], “...Embodiments disclosed herein can perform selective, intelligent, on-demand, comparisons to find a root cause, substantially reducing the time needed for IT operators to isolate the root cause of service degradation...”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method for an optimized root cause analysis that can significantly reduce the overall time needed to isolate the root cause or causes of service degradation in an IT environment, as taught by Scarpelli, into a system and method for determining QOS degradations in an MPLS network using metrics obtained from passive monitoring by the network nodes of the network to measure QOS, and creating a QOE score for applications running in the network, as taught by the combination of Fernandez, Cheng and Bugenhagen.  Such incorporation provides a cause -effect for network conditions.
  Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444